Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 05/12/2020:
Claims 1-28 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.
	

Claim Objections
1.	Claim 28 objected to because of the following informalities:  claim 28 is being introduced as a dependent system claim that depends on claim 14, which is a method claim, wherein NO system claim can depend on a method claim. Appropriate correction is required.
	For the purpose of this examination, the Examiner will interpret that claim 28 is a dependent system claim that depends on independent system claim 15, NOT on dependent method claim 14, similar to the dependency of dependent method claim 14 on independent method claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 13-16 of U.S. Patent No.: 10723382B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
it is obvious that narrower claim combination of method claims 1-4 of U.S. Patent No.: 10723382B2 covers the broader claim combination of method claims 1-5 of the instant application, wherein “an angular position of the steering control device” of the U.S. Patent No.: 10723382B2 and “a first angular position of the steering control device” of the instant application cover each other, as well as “an angular position of the steered wheel” of the U.S. Patent No.: 10723382B2 and “a second angular position of a steered wheel of the vehicle” cover each other;
similar to the above, it is obvious that narrower claim combination of system claims 13-16 of U.S. Patent No.: 10723382B2 covers the broader claim combination of system claims 15-18 of the instant application.
2.	Claims 2-14 and 16-28 rejected under the nonstatutory double patenting rejections, because of their dependencies on rejected independent claims.

	
	
Allowable Subject Matter
1.	Claims 1 and 15 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection(s) set forth in this Office action.
2.	Claims 2-14 and 16-28 would be allowable if rewritten to overcome the nonstatutory double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662